       Case 1:12-cr-00626-ER Document 436 Filed 09/21/20 Page 1 of 1




                                                            September 18, 2020
                                          Mr. Christian's sentencing is adjourned to December 9, 2020,
Via ECF/CM                             at 11 a.m. Mr. Thomas' sentencing is adjourned to December
Hon. Edgardo Ramos
                                       10, 2020, at 11 a.m.
United States District Court
 for the Southern District of New York SO ORDERED.
40 Foley Square                                                         9/21/2020
New York, NY 10007

        Re:      United States v. Christian, et al. (Raymond Christian) 12 Cr. 626

Dear Judge Ramos:

        I represent Raymond Christian and hereby ask the Court to adjourn the sentencing
currently scheduled for Oct. 2, 2020 until a date when the hearing can safely proceed in-person
such that not only may Mr. Christian attend but that his family members and friends can also be
physically present. This request is jointly made with Sabrina Shroff, Esq., counsel for co-
defendant Glenn Thomas, who likewise requests an adjournment.1

        While the defendants have been incarcerated at the Metropolitan Correctional Center
(MCC) for many years and are no doubt eager to move to a safer facility, given the very serious
potential sentencing exposure they face, despite the health risks at the MCC, it is critical that their
sentencing proceed in person with all of their supporters present, the number of which appears to
exceed the current limitations on attendance. Additionally, both counsel intend to submit updated
sentencing materials in advance of the hearing and the additional time is thus needed in order to
obtain the information necessary for the supplemental submission, including all relevant health
(physical and / or mental) for the co-defendants.

         I have conferred with the government and it has no objection to this request. This would
be the first sentencing adjournment since Ms. Shroff was appointed to represent Mr. Thomas and
the fourth adjournment for Mr. Christian following decision on the post-trial motions.

       To allow the sentencing to proceed in person and to have the necessary time to submit
supplemental materials we respectfully ask that this Court adjourn the Oct. 2, 2020 sentencing of
Mr. Christian and Mr. Thomas until a date in or after Dec, 2020.

                                                            Respectfully submitted,

                                                                   /s/
                                                            Megan W. Benett
                                                            Counsel for Raymond Christian



cc: All counsel of record via ECF/CM



1
 Ms. Shroff was appointed to represent Mr. Thomas during the covid-19 pandemic and has not
even been able to meet him in person yet.
